


PREPARED BY:                )
)
Anderson, McCoy & Orta, P.C.        )
100 N. Broadway, Suite 2600            )
Oklahoma City, Oklahoma 73102        )
Attn: H. Anne Nicholson            )
Loan No. 85-0201155                )


ASSUMPTION AGREEMENT
This Assumption Agreement (“Assumption Agreement”) is made this 22nd day of
December, 2011, by U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,
SUCCESSOR-IN-INTEREST TO BANK OF AMERICA, N.A., AS TRUSTEE, SUCCESSOR BY MERGER
TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR BEAR STEARNS COMMERCIAL
MORTGAGE SECURITIES INC., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2003-TOP12 (“Noteholder”), Scottsdale Pinnacle LP, a California limited
partnership (“Borrower”), Howard Banchik and Steven J. Fogel, each an individual
(collectively “Original Guarantor”), Whitestone Pinnacle of Scottsdale, LLC, a
Delaware limited liability company (“Assumptor”), and Whitestone REIT Operating
Partnership, LP, a Delaware limited partnership and Whitestone REIT, a Maryland
Real Estate Investment Trust (collectively “New Guarantor”).
RECITALS
A.
Noteholder's predecessor in interest, Bear Stearns Commercial Mortgage, Inc., a
New York corporation (“Original Lender”), made a loan to Borrower in the
original principal amount of Fifteen Million Seven Hundred Thousand and no/100
Dollars ($15,700,000.00) (“Loan”), under the terms and provisions set forth in
the following loan documents, all of which are dated as of May 15, 2003, unless
otherwise noted:+



1.
Promissory Note (“Note”) in the original principal amount of the Loan, made by
Borrower and payable to Original Lender, as amended by an Amendment to
Promissory Note;

2.
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
executed by Borrower to Stewart Title & Trust of Phoenix, Inc., as trustee, for
the benefit of Original Lender which secures the Note and other obligations of
Borrower (“Security Instrument”), and which Security Instrument was recorded on
May 15, 2003, as Document No. 2003-0624539 with the Maricopa County Recorder,
State of Arizona (“Official Records”), the Original Lender's interest under
which was assigned to Noteholder by instrument recorded on January 9, 2004, as
Document No. 2004-0025300, in the Official Records. The Security Instrument was
subsequently modified by that certain Partial Release of Deed of Trust,
Assignment of Rents, Security Agreement and Fixture Filing and Partial Release
of Assignment of Leases and Rents dated as of May 23, 2008 and recorded in the
Official Records as Document No. 20080658279 on July 29, 2008 (“Partial Release
Documents”). The land, improvements and other real property which are currently
subject to the Security Instrument, as modified by the Partial Release
Documents, are hereinafter referred to as the “Property” and the equipment,
machinery and other personal property which are subject to the Security
instrument as modified by the Partial Release Documents are hereinafter referred
to as the “Collateral”;

3.
Assignment of Leases and Rents executed by Borrower, which was recorded on May
15, 2003, as Document No. 2003-0624540, with the Official Records, the Original
Lender's interest under which was assigned to Noteholder by instrument recorded
on January 9, 2004,





--------------------------------------------------------------------------------




as Document No. 2004-0025300 in the Official Records;
4.
Indemnity Agreement executed by Original Guarantor (“Guaranty”);

5.
Conditional Assignment of Management Agreement, executed by Borrower and
Westwood Financial Corp.;

6.
Replacement Reserve, Leasing Reserve and Security Agreement executed by Borrower
(“Reserve and Security Agreement”);

7.
Cash Management Agreement executed by Borrower, LaSalle Bank National
Association and Original Lender (“Cash Management Agreement”);

8.
Assignment of Agreements, Permits and Contracts executed by Borrower and
Original Lender;

9.
UCC-1 Financing Statement recorded on May 15, 2003, as Document No. 2003-0624541
with the Official Records, as amended on by UCC Financing Statement Amendment
recorded July 29, 2008 as Document No. 20080658280 with the Official Records;
and

10.
UCC-1 Financing Statement filed on July 3, 2003, as Instrument 0319160012, with
the California Secretary of State (“State UCC”).



The above documents and any other loan documents executed by Borrower,
including, in each case, any prior amendments thereto, together with this
Assumption Agreement are hereinafter collectively defined as the “Loan
Documents”.
B.
As of December 14, 2011:

The principal balance outstanding under the Note was $14,131,756.02;
1.
Accrued interest on the Note has been paid through November 30, 2011;

2.
The balance in the Escrow Fund for the payment of Taxes (as such terms are
defined in Sections 3.4 and 3.5 of the Security Instrument) was $168,530.45;

3.
The balance in the Escrow Fund for the payment of Insurance Premiums (as such
terms are defined in Sections 3.3 and 3.5 of the Security Instrument) was
$29,956.42; and,

4.
The balance in the Leasing Reserve (as defined in the Reserve and Security
Agreement) was $40,421.79, and deposits to the Leasing Reserve are currently
suspended pursuant to the terms of the Reserve and Security Agreement; and

5.
The balance in the Replacement Reserve (as defined in the Reserve and Security
Agreement) was $142,107.04.

C.
Borrower has sold and conveyed the Property and the Collateral to Assumptor, or
is about to sell and convey the Property and the Collateral to Assumptor, and
both parties desire to obtain from Noteholder a waiver of any right Noteholder
may have under the Loan Documents to accelerate the Maturity Date of the Note by
virtue of such conveyance.

D.
Subject to the terms and conditions hereof, Noteholder is willing to consent to
the sale and conveyance of the Property and the Collateral, and to waive any
right of acceleration of the Maturity Date of the Note upon assumption by
Assumptor of all obligations of Borrower under the Loan Documents.



NOW THEREFORE, FOR VALUABLE CONSIDERATION, including, without limitation, the
mutual covenants and promises contained herein, the parties agree as follows:
1.
Incorporation. The foregoing recitals are incorporated herein by this reference.

2.
Assumption Fee. As consideration for Noteholder's execution of this Assumption
Agreement and in addition to any other sums due hereunder, Assumptor agrees to
pay Noteholder or Noteholder's servicer(s) (all as set forth in the escrow
instructions to be executed in connection with the closing of this assumption)
an assumption fee of $141,317.56 (representing 1% of the outstanding principal
balance of the Loan as of the date of this Assumption Agreement).





--------------------------------------------------------------------------------




3.
Conditions Precedent. The following are conditions precedent to Noteholder's
obligations under this Assumption Agreement:

a.
The irrevocable commitment of First American Title Insurance Company (“Title
Company”) to issue a new policy identical to that certain policy issued by
Stewart Title & Trust of Phoenix (“Existing Title Policy”), in form and
substance acceptable to Noteholder and without deletions or exceptions other
than as expressly approved by Noteholder in writing, insuring Noteholder that
the priority and validity of the Security Instrument has not been and will not
be impaired by this Assumption Agreement, the conveyance of the Property, or the
transaction contemplated hereby;

b.
Receipt and approval by Noteholder of: (i) the executed original of this
Assumption Agreement; (ii) an executed original of a Memorandum of Assumption
Agreement in the form attached hereto as EXHIBIT A and otherwise in form and
substance acceptable to Noteholder (“Memorandum of Assumption Agreement”); and
(iii) any other documents and agreements which are required pursuant to this
Assumption Agreement, in form and content acceptable to Noteholder;

c.
Recordation in the Official Records of the Memorandum of Assumption Agreement,
together with such other documents and agreements, if any, required pursuant to
this Assumption Agreement or which Noteholder has requested to be recorded or
filed;

d.
Delivery to Noteholder of UCC Financing Statements in proper form for filing in
the appropriate jurisdictions as determined by Noteholder, which Assumptor
expressly authorizes Noteholder to file;

e.
Execution and delivery to Noteholder by New Guarantor of a Indemnity Agreement
(“New Guaranty”) in favor of Noteholder and in form and substance acceptable to
Noteholder, pursuant to which New Guarantor irrevocably guarantees payment for
certain matters under the Note as more specifically set forth in the New
Guaranty;

f.
Delivery to Noteholder of the organizational documents and evidence of good
standing of Assumptor, its constituent parties, and of New Guarantor, together
with such resolutions or certificates as Noteholder may require, in form and
content acceptable to Noteholder, authorizing the assumption of the Loan and
executed by the appropriate persons and/or entities on behalf of Assumptor and
New Guarantor;

g.
The representations and warranties contained herein are true and correct;

h.
Receipt by Noteholder of evidence of insurance acceptable in all respects to
Noteholder, including certificates of insurance evidencing Assumptor's casualty
insurance policy (ACORD 27) and comprehensive liability insurance policy (ACORD
25) with respect to the Property, each in form and amount satisfactory to
Noteholder, with the annual premium for same to be paid at closing;

i.
Receipt by Noteholder of a copy of the special warranty deed by which title to
the Property will be conveyed to Assumptor, and the purchase and sale agreement
documenting the sale of the Property to Assumptor;

j.
Receipt by Noteholder of an executed assignment of the purchaser's interest in
the purchase and sale agreement for the Property from the purchaser named
therein to Assumptor;

k.
Receipt by Noteholder of an executed Form W-9 for Assumptor;

l.
Receipt by Noteholder of a copy of the new property management agreement for the
Property in form and substance, and with a manager, acceptable to Noteholder,
along with an executed assignment of management agreement acceptable to
Noteholder;

m.
Noteholder shall have received such opinions of special counsel to Noteholder as
may be required by Noteholder's counsel or the Loan Documents (a) opining to the
validity and enforceability of this Assumption Agreement and the terms and
provisions hereof,





--------------------------------------------------------------------------------




and any other agreement executed in connection with the transactions
contemplated hereby, the authority of the Buyer and any constituents of the
Buyer, to execute and deliver this Assumption Agreement and perform their
obligations under the Note and other Loan Documents, and such other matters as
reasonably requested by the Lender, (b) opining as to the due formation of the
Assumptor in Delaware, the viability of any springing member, and such other
matters as reasonably requested by Noteholder, and (c) and the transactions
referenced herein with the provisions of the Internal Revenue Code as the same
pertain to real estate mortgage investment conduits Lender shall have received
opinions of counsel to Lender.
n.
Noteholder shall have received opinions of counsel to Assumptor and New
Guarantor opining with respect to (i) the validity and enforceability of this
Assumption Agreement and the terms and provisions hereof, and any other
agreement executed in connection with the transactions contemplated hereby, (ii)
the authority of the Assumptor and New Guarantor (and any constituents thereof),
to execute and deliver this Assumption Agreement and perform their obligations
under the Note and other Loan Documents, and (iii) such other matters as
reasonably requested by the Noteholder;

o.
Payment of the assumption fee provided for in Section 2 above;

p.
Assumptor's reimbursement to Noteholder of Noteholder's costs and expenses
incurred in connection with this Assumption Agreement and the transactions
contemplated hereby, including, without limitation, title insurance costs,
escrow and recording fees, attorneys' fees, appraisal, engineers' and inspection
fees and documentation costs and charges, whether such services are furnished by
Noteholder's employees, agents or independent contractors;

q.
Assumptor's execution of the Deposit Account Control Agreement;

r.
Borrower's delivery to Noteholder of evidence sufficient to establish that the
second mortgage on the property has been reconveyed by the lender, TPAS
Financing LLC; and,

s.
Borrower's delivery to Noteholder of evidence that payment has been made to: (i)
Body Solutions (The Beauty Scene) for tenant improvements in the amount of
$4,500.00; and (ii) to leasing broker in the amount of $6,327.75.

4.
Effective Date. The effective date of this Assumption Agreement shall be the
date the Memorandum of Assumption Agreement is first written above (“Effective
Date”).

5.
Assumption. Assumptor hereby assumes and agrees to pay when due all sums due or
to become due or owing under the Note, the Security Instrument and the other
Loan Documents first arising from and after the Effective Date and shall
hereafter faithfully perform all of Borrower's obligations under and be bound by
all of the provisions of the Loan Documents and assumes all liabilities of
Borrower under the Loan Documents as if Assumptor were an original signatory
thereto. The execution of this Assumption Agreement by Assumptor shall be deemed
its execution of the Note, the Security Instrument and the other Loan Documents.

6.
Partial Release of Borrower; Release of Noteholder. Noteholder hereby releases
(on the Effective Date) Borrower from liability under the Loan Documents other
than this Assumption Agreement; provided however, that the parties hereby
acknowledge and agree that Borrower is expressly not released from and nothing
contained herein is intended to limit, impair, terminate or revoke, any of
Borrower's obligations with respect to the matters set forth in Article 14 of
the Note, to the extent the same arise out of or in connection with any act or
omission occurring on or before the Effective Date (the “Retained Obligations”),
and that such obligations shall continue in full force and effect in accordance
with the terms and provisions thereof and hereof. Borrower's obligations under
the Loan Documents with respect to the Retained Obligations shall not be
discharged or reduced by any extension, amendment,





--------------------------------------------------------------------------------




renewal or modification to, the Note, the Security Instrument or any other Loan
Documents, including, without limitation, changes to the terms of repayment
thereof, modifications, extensions or renewals of repayment dates, releases or
subordinations of security in whole or in part, changes in the interest rate or
advances of additional funds by Noteholder in its discretion for purposes
related to those set forth in the Loan Documents. Each of Borrower, Original
Guarantor, Assumptor and New Guarantor hereby fully releases (on the Effective
Date) Noteholder and any servicer(s) of the Loan from any liability of any kind
arising out of or in connection with the Loan or the Loan Documents other than
this Assumption Agreement, Each of Borrower, Original Guarantor, Assumptor and
New Guarantor after consultation with its respective attorney, hereby expressly
waives the benefits of the provisions of applicable law, if any, which provides
to the effect that:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which,
if known by him or her, must have materially affected his or her settlement with
the debtor.”
From time to time without first requiring performance on the part of Assumptor,
Noteholder may look to and require .performance by Borrower of all Retained
Obligations. Borrower waives all presentments, demands for performance, notices
of nonperformance, protests, notices of protest and notices of dishonor of all
or any part of the indebtedness now existing or hereafter arising under the Loan
Documents.
7.
Confirmation of Guaranty; Partial Release of Original Guarantor. Nothing
contained herein is intended to limit, impair, terminate or revoke Original
Guarantor's obligations under the Guaranty to the extent the same arise out of
or in connection with any act or omission occurring on or before the Effective
Date (“Retained Guarantor Obligations”) and such Retained Guarantor Obligations
shall continue in full force and effect in accordance with the terms and
provisions of the Guaranty; provided, however, Noteholder hereby releases
Original Guarantor from its obligations under the Guaranty other than the
Retained Guarantor Obligations, including but not limited to any obligations
under the Guaranty to the extent the same arise out of or in connection with any
act or omission occurring after the Effective Date.

8.
Escrow Account. Assumptor acknowledges that pursuant to the purchase agreement
through which it is acquiring the Property, $800,000.00 is being deposited in an
escrow account (“Escrow Funds”) to be administered pursuant to the purchase
agreement. The Escrow Funds represent rental payments on certain spaces at the
Property, and Assumptor acknowledges that such Escrow Funds are therefore
subject to Noteholder's security interest. For avoidance of doubt, Assumptor
hereby grants to Noteholder a continuing security interest in the Escrow Funds,
with the remedies granted to Noteholder in the Security Instrument or at law.

9.
Amendment to Loan Documents; Event of Default. Section 10.1 of the Security
Instrument is hereby amended to add a new item (s), which shall be inserted
thereto:

“or (s) if Whitestone REIT shall fail to qualify as a real estate investment
trust under Sections 856-860 of the Internal Revenue Code of 1986, as amended.”
10.
Representations and Warranties.

a.
Assignment. Borrower and Assumptor each hereby represents and warrants to
Noteholder that Borrower has irrevocably and unconditionally transferred and
assigned to Assumptor all of Borrower's right, title and interest in and to:

i.
The Property and the Collateral;





--------------------------------------------------------------------------------




ii.
The Loan Documents;

iii.
All leases related to the Property or the Collateral;

iv.
All rights as named insured under all casualty and liability insurance policies
(and all endorsements in connection therewith) relating to the Property or the
Collateral (unless, but only to the extent that, Assumptor is obtaining its own
such insurance policies);

v.
All reciprocal easement agreements, operating agreements, and declarations of
conditions, covenants and restrictions related to the Property;

vi.
All prepaid rents and security deposits, if any, held by Borrower in connection
with leases of any part of the Property or the Collateral; and

vii.
All funds, if any, deposited in impound accounts held by or for the benefit of
Noteholder pursuant to the terms of the Loan Documents.

Borrower and Assumptor each hereby further represents and warrants to Noteholder
that no consent to the transfer of the Property and, the Collateral to Assumptor
is required under any agreement to which Borrower or Assumptor is a party,
including, without limitation, under any lease, operating agreement, mortgage or
security instrument (other than the Loan Documents), or if such consent is
required, that the parties have obtained all such consents.
b.
No Defaults. Assumptor and Borrower each hereby represents and warrants, to the
best of its respective knowledge, that no default, event of default, breach or
failure of condition has occurred, or would exist with notice or the lapse of
time or both, under any of the Loan Documents, as modified by this Assumption
Agreement, and all representations and warranties herein and in the other Loan
Documents are true and correct in all material respects.

c.
Loan Documents. Assumptor represents and warrants to Noteholder that Assumptor
has actual knowledge of all terms and conditions of the Loan Documents, and
agrees that Noteholder has no obligation or duty to provide any information to
Assumptor regarding the terms and conditions of the Loan Documents. Assumptor
further agrees that all representations, agreements and warranties in the Loan
Documents regarding Borrower, its status, authority, financial condition and
business shall apply to Assumptor as well as to Borrower, as though Assumptor
were the borrower originally named in the Loan Documents. Assumptor further
understands and acknowledges that, except as expressly provided in a writing
executed by Noteholder, Noteholder has not waived any right of Noteholder or
obligation of Borrower or Assumptor under the Loan Documents and Noteholder has
not agreed to any modification of any provision of any Loan Document or to any
extension of the Loan.

d.
Financial Statements. Assumptor represents and warrants to Noteholder that the
financial statements of Assumptor, of each member of Assumptor (if Assumptor is
a limited liability company and of each New Guarantor, if any, previously
delivered by Borrower, Assumptor or any of such parties to Noteholder: (i) are
materially complete and correct; (ii) present fairly the financial condition of
each of such parties; and (iii) have been prepared in accordance with generally
accepted accounting principles consistently applied or other accounting
standards approved by Noteholder. Assumptor further represents and warrants to
Noteholder that, since the date of such financial statements, there has been no
material adverse change in the financial condition of any of such parties, nor
have any assets or properties reflected on such financial statements been sold,
transferred, assigned, mortgaged, pledged or encumbered except as previously
disclosed in writing by Assumptor to Noteholder





--------------------------------------------------------------------------------




and approved in writing by Noteholder.
e.
Reports. Assumptor represents and warrants to Noteholder that to the best of its
knowledge, all reports, documents, instruments and information delivered to
Noteholder in connection with Assumptor's assumption of the Loan: (i) are
correct and sufficiently complete to give Noteholder accurate knowledge of their
subject matter; and (ii) do not contain any misrepresentation of a material fact
or omission of a material fact which omission makes the provided information
misleading.

f.
Assumptor Location. Assumptor represents and warrants that its chief executive
office (or principal residence, if applicable) is located at the following
address: c/o Whitestone REIT Operating Partnership, LP, 2600 S. Gessner Road,
Suite 500, Houston, TX 77063. Assumptor represents and warrants that its state
of formation is Delaware. All organizational documents of Assumptor delivered to
Noteholder are complete and accurate in every respect. Assumptor's legal name is
exactly as shown on page one of this Assumption Agreement. Assumptor shall not
change Assumptor's name or, as applicable, Assumptor's chief executive office,
Assumptor's principal residence or the jurisdiction in which Assumptor is
organized, without giving Noteholder at least 30 days' prior written notice.

g.
No Pledge of Equity Interests. Assumptor represents and warrants to Noteholder
that all funds provided by Assumptor's constituents to Assumptor are in the form
of capital contributions and are not loans to Assumptor. Assumptor hereby
represents and warrants to Noteholder that neither the Property nor the direct
ownership interests in Assumptor have been pledged or encumbered in connection
with the acquisition of the Property by Assumptor.

h.
Embargoed Person. Assumptor and New Guarantor represent and warrant that none of
the funds or other assets of Assumptor or New Guarantor constitute property of,
or are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the USA PATRIOT Act (including the anti-terrorism provisions
thereof), the International Economic Powers Act, 50 U.S.C. §§ 1701, et. seq.,
the Trading with the Enemy Act, 50 U.S.C. App. 1 et. seq., and any Executive
Orders or regulations promulgated thereunder, including those related to
Specially Designated Nationals and Specially Designated Global Terrorists
(“Embargoed Person”) and further warrant and represent that no Embargoed Person
has any interest of any nature whatsoever in Assumptor or New Guarantor with the
result that the investment in Assumptor (whether directly or indirectly) is
prohibited by law. Notwithstanding the aforementioned, Assumptor and New
Guarantor shall have no duty to investigate or confirm whether any shareholder
or unit holder of New Guarantor are in compliance with the foregoing and any
violation by such shareholders or unit holders shall not be a breach hereunder.

11.
Cash Management. Assumptor hereby acknowledges that it is assuming the Cash
Management Agreement, as amended by this Assumption Agreement, and further
acknowledges and ratifies its obligations to (i) establish the Clearing Account
(as defined in the Cash Management Agreement), and (ii) pursuant to the terms of
the Cash Management Agreement, cause all rents and other revenues of every kind
pertaining to the Property to be forwarded to Noteholder or its designee for
deposit into the Clearing Account, Notwithstanding anything to the contrary in
the Cash Management Agreement, the Clearing Account shall be assigned the
federal tax identification number of Assumptor, which number is 45-4023706.
Noteholder agrees that that certain Clearing Account Agreement entered into on
or about December 1, 2003 among Noteholder, City National Bank and Original
Lender





--------------------------------------------------------------------------------




is terminated as of the Effective Date,
12.
Waiver of Acceleration. Noteholder hereby consents to the sale and conveyance of
the Property and Collateral and agrees that it shall not exercise its right to
cause all sums secured by the Security Instrument to become immediately due and
payable because of the conveyance of the Property and the Collateral from
Borrower to Assumptor; provided, however, Noteholder reserves its right under
the terms of the Security instrument or any other Loan Document to accelerate
all principal and interest in the event of any subsequent sale, transfer,
encumbrance or other conveyance of the Property, the Collateral or any interest
in Assumptor, except as permitted by the Loan Documents.

13.
Hazardous Materials. Without in any way limiting any other provision of this
Assumption Agreement, Assumptor and Borrower expressly reaffirm as of the date
hereof, and Assumptor reaffirms continuing hereafter: (a) each and every
representation and warranty in the Loan Documents respecting “Hazardous
Materials”; and (b) each and every covenant and indemnity in the Loan Documents
respecting “Hazardous Materials”.

14.
Multiple Parties. If more than entity has signed this Assumption Agreement as
Assumptor or Borrower, then all references in this Assumption Agreement to
Assumptor or Borrower shall mean each and all of the persons so signing, as
applicable. The liability of all entities signing shall be joint and several
with all others similarly liable.

15.
Confirmation of Security Interest. Nothing contained herein shall affect or be
construed to affect any lien, charge or encumbrance created by any Loan Document
or the priority of that lien, charge or encumbrance. All assignments and
transfers by Borrower to Assumptor are subject to any security interest(s) held
by Noteholder.

16.
Notices. All notices to be given to Assumptor pursuant to the Loan Documents
shall be addressed as follows:

Whitestone Pinnacle of Scottsdale, LLC
c/o Whitestone REIT Operating Partnership, LP
2600 S. Gessner Road, Suite 500
Houston, TX 77063
Attn: John Dee/David W. Hutton
Telephone: 713-435-2225
Telecopy: 713-465-8847


17.
Integration; Interpretation. The Loan Documents, including this Assumption
Agreement, contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated herein and supersede all
prior negotiations. The Loan Documents shall not be modified except by written
instrument executed by Noteholder and Assumptor; provided, however, the Loan
Documents may not be modified in a manner that creates any additional
obligations or liability on the part of Borrower and/or Original Guarantor
beyond the liability and obligations of Borrower and Original Guarantor as set
forth in this Assumption Agreement. Any reference in any of the Loan Documents
to the property or the Collateral shall include all or any parts of the Property
or the Collateral.

18.
Successors and Assigns. This Assumption Agreement is binding upon and shall
inure to the benefit of the heirs, successors and assigns of the parties but
subject to all prohibitions of transfers contained in any Loan Document.

19.
Attorneys' Fees; Enforcement. If any attorney is engaged by Noteholder to
enforce, construe or defend any provision of this Assumption Agreement, or as a
consequence of any default under or breach of this Assumption Agreement, with or
without the filing of any legal action or proceeding, Assumptor shall pay to
Noteholder, upon demand, the amount of all attorneys' fees and costs reasonably
incurred by Noteholder in connection therewith, together with





--------------------------------------------------------------------------------




interest thereon from the date of such demand at the rate of interest applicable
to the principal balance of the Note as specified therein.
20.
Right of Transfer of Property. The parties acknowledge that Article 8 of the
Security Instrument provides that Noteholder shall consent to the voluntary sale
or exchange of all of the Property, all subject, however, to the terms and
conditions set forth therein,. The parties agree that this Assumption Agreement
and the actions to be taken as contemplated herein shall constitute one such
consent.

21.
Deferred Maintenance. Assumptor covenants and agrees that it will either (i)
provide evidence, including but not limited to, receipts that the Deferred
Maintenance (as defined herein) has been completed, or (ii) establish with
Noteholder an escrow to fund the costs of Deferred Maintenance. As used herein,
“Deferred Maintenance” refers to all items listed as deferred maintenance on
that certain Standard Inspection Form dated August 4, 2011 issued by RR
Donnelly. Assumptor further covenants and agrees that should such items of
Deferred Maintenance not be repaired within ninety (90) days hereof, that an
Event of Default shall have occurred, and that Noteholder shall have all
remedies available to it under the terms of the Loan Documents, including but
not limited to the immediate right to accrue interest on the Loan at the Default
Interest Rate.

22.
Miscellaneous.

a.
This Assumption Agreement shall be governed and interpreted in accordance with
the laws of the jurisdiction(s) specified in the other Loan Documents as
governing the other Loan Documents. In any action brought or arising out of this
Assumption Agreement, Borrower and Assumptor, and general partners, members and
joint venturers of them, hereby consent to the jurisdiction of any state or
federal court having proper venue as specified in the other Loan Documents and
also consent to the service of process by any means authorized by the law of
such jurisdiction(s). Except as expressly provided otherwise herein, all terms
used herein shall have the meaning given to them in the Loan Documents. Time is
of the essence of each term of the Loan Documents, including this Assumption
Agreement. If any provision of this Assumption Agreement or any of the other
Loan Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed
therefrom and the remaining parts shall remain in full force as though the
invalid, illegal, or unenforceable portion had not been a part thereof.

b.
Notwithstanding anything to the contrary herein, this Agreement is subject to
the provisions of Article 14 of the Note as if such provisions were set forth at
length herein.

23.
Counterparts. This Assumption Agreement may be executed in any number of
counterparts, each of which when executed and delivered will be deemed an
original and all of which taken together will be deemed to be one and the same
instrument.





[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Noteholder, Assumptor, New Guarantor, Borrower, and Original
Guarantor have caused this Assumption Agreement to be duly executed as of the
date first above written.
NOTEHOLDER:
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST TO BANK OF
AMERICA, N.A., AS TRUSTEE, SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR BEAR STEARNS COMMERCIAL MORTGAGE SECURITIES INC.,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003- TOP12
By:
Wells Fargo Bank, National Association, as Master Servicer under the Pooling and
Servicing Agreement dated as of December 14, 2003

By:     /s/ Wayne Ventus, Jr.    
Name: Wayne Ventus, Jr.    
Title: Assistant Vice President    








Signature Page to Assumption Agreement






--------------------------------------------------------------------------------




ASSUMPTOR:
Whitestone Pinnacle of Scottsdale, LLC, a Delaware limited liability company
By:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership, its
sole member

By:
Whitestone REIT, a Maryland real estate investment trust, its general partner

By:
/s/ John J. Dee        

Name: John J. Dee            
Title: Chief Operating Officer    


NEW GUARANTOR:
Whitestone REIT Operating Partnership, L.P., a Delaware limited partnership
By:
Whitestone REIT; a Maryland real estate investment trust, its general partner

By:
/s/ John J. Dee            

Name: John J. Dee                
Title: Chief Operating Officer        




Whitestone REIT, a Maryland Real Estate Investment Trust
By:
/s/ John J. Dee            

Name: John J. Dee                
Title: Chief Operating Officer        










--------------------------------------------------------------------------------




BORROWER:
Scottsdale Pinnacle LP, a California limited partnership
By:
SR Pinnacle LLC, a California limited liability company, its general partner

By:
Scottsdale Pinnacle Management, Inc., a Delaware corporation,

Its Administrative Member
By: /s/ Steven J. Fogel    
Name: Steven J. Fogel    
Its: President    


ORIGINAL GUARANTOR:


/s/ Howard Banchik            
Howard Banchik, Individually












--------------------------------------------------------------------------------




CALIFORNIA NOTARY
ACKNOWLEDGEMENT
State of California        )
) ss
County of Alameda        )
On December 15, 2011, before me, Noreen Sutterfield, Notary Public, personally
appeared Wayne Ventus, Jr., who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
(NOTARY SEAL)


/s/ Noreen Sutterfield                
My Commission Expires Jan 5, 2013










--------------------------------------------------------------------------------




ACKNOWLEDGMENT OF ASSUMPTOR
STATE OF TEXAS            )
) ss
COUNTY OF HARRIS        )
On December 14, 2011, before me, the undersigned Notary Public in and for said
County and State, personally appeared John J. Dee, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.
WITNESS my hand and official seal.
(NOTARY SEAL)


/s/ Shiela R. Scott            


My Commission Expires:
10-17-12        








--------------------------------------------------------------------------------




ACKNOWLEDGMENT OF NEW GUARANTOR
STATE OF TEXAS            )
) ss
COUNTY OF HARRIS        )
On December 14, 2011, before me, the undersigned Notary Public in and for said
County and State, personally appeared John J. Dee, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.
WITNESS my hand and official seal.
(NOTARY SEAL)


_     __ /s/ Shiela R. Scott        


My Commission Expires:
10-7-12            




STATE OF TEXAS
)

) ss
COUNTY OF HARRIS        )
On December 14, 2011, before me, the undersigned Notary Public in and for said
County and State, personally appeared John J. Dee, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.
WITNESS my hand and official seal.
(NOTARY SEAL)


__ /s/ Shiela R. Scott        


My Commission Expires:
10-7-12            








--------------------------------------------------------------------------------




ACKNOWLEDGMENT OF BORROWER
STATE OF California            )
) ss
COUNTY OF Los Angeles        )


On December 13, 2011, before me Timothy J. Kearney_, a Notary Public, personally
appeared Steven J. Fogel, who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacities, and
that by his signature on the instrument, the person, or the entities upon behalf
of which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
(NOTARY SEAL)


Signature     /s/ Timothy J. Kearney         


My Commission Expires: October 16, 2012








--------------------------------------------------------------------------------




ACKNOWLEDGMENT OF ORIGINAL GUARANTOR
STATE OF California            )
) ss
COUNTY OF Los Angeles        )


On December 13 , 2011, before me Timothy J. Kearney , a Notary Public,
personally appeared Steven J. Fogel, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacities, and that by his signature on the instrument, the person, or the
entities upon behalf of which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
(NOTARY SEAL)


Signature     /s/ Timothy J. Kearney         


My Commission Expires: October 16, 2012


STATE OF California            )
) ss
COUNTY OF Los Angeles        )


On December ____, 2011, before me Timothy J. Kearney , a Notary Public,
personally appeared Howard Banchik, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacities, and that by his signature on the instrument, the person, or the
entities upon behalf of which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
(NOTARY SEAL)


Signature     /s/ Timothy J. Kearney         


My Commission Expires: October 16, 2012








--------------------------------------------------------------------------------




Exh. A-1


EXHIBIT A
TO ASSUMPTION AGREEMENT
PREPARED BY AND     )
WHEN RECORDED MAIL TO:    )
)
Anderson, McCoy &Orta, P.C.     )
100 N. Broadway, Suite 2600     )
Oklahoma City, Oklahoma 73102     )
Attn: H. Anne Nicholson    )
Loan No, 85-0201155    )


MEMORANDUM OF ASSUMPTION AGREEMENT
Scottsdale Pinnacle LP, a California limited partnership, with a mailing address
at 11440 San Vicente Blvd., Suite 200, Los Angeles, CA 90049 (“Borrower”),
Howard Banchik and Steven J. Fogel, each an individual, with a mailing address
at 11440 San Vicente Blvd., Suite 200, Los Angeles, CA 90049 (collectively
“Original Guarantor”), Whitestone Pinnacle of Scottsdale, LLC, a Delaware
limited liability company, with a mailing address at c/o Whitestone REIT
Operating Partnership, LP, 2600 S. Gessner Road, Suite 500, Houston, TX 77063
(“Assumptor”), Whitestone REIT Operating Partnership, LP, a Delaware limited
partnership and Whitestone REIT, a Maryland Real Estate Investment Trust, with a
mailing address at c/o Whitestone REIT Operating Partnership, LP, 2600 S Gessner
Road, Suite 500, Houston, TX 77063 (collectively “New Guarantor”), and U.S. BANK
NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST TO BANK OF AMERICA,
N.A., AS TRUSTEE, SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR BEAR STEARNS COMMERCIAL MORTGAGE SECURITIES INC., COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003-TOP12, with a mailing address
c/o Wells Fargo Bank, N.A., Commercial Mortgage Servicing, 1901 Harrison Street,
2nd Floor, Oakland, CA 94612 (“Noteholder”), are parties to that certain
ASSUMPTION AGREEMENT dated of even date herewith (“Assumption Agreement”). The
undersigned parties agree that all obligations under that certain Promissory
Note (“Note”) dated May 15, 2003, in the original principal amount of Fifteen
Million Seven Hundred Thousand and no/100 Dollars ($15,700,000.00), secured by
that certain Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing executed by Borrower and recorded on May 15, 2003, as Document No.
2003-0624539 with the Maricopa County Recorder, State of Arizona (“Official
Records”), the Original Lender's interest under which was assigned to Noteholder
by instrument recorded on January 9, 2004, as Document No. 2004-0025300, in said
Official Records; that certain Assignment of Leases and Rents executed by
Borrower, which was recorded on May 15, 2003, as Document No. 2003-0624540, with
said Official Records, the Original Lender's interest under which was assigned
to Noteholder by instrument recorded on January 9, 2004, as Document No.
2004-0025300 in said Official Records; that certain UCC-1 Financing Statement
filed on May 15, 2003, as Document No. 2003-0624541 with said Official Records;
and all other Loan Documents (as defined in the Assumption Agreement) securing
the real property described on EXHIBIT A, have been assumed by Assumptor upon
the terms and conditions set forth in the Assumption Agreement. The Assumption
Agreement is by this reference incorporated herein and made a part hereof. This
Memorandum of Assumption Agreement may be executed in any number of
counterparts, each of which




--------------------------------------------------------------------------------




when executed and delivered will be deemed an original and all of which taken
together will be deemed to be one and the same instrument.
Dated: December ___________, 2011


